Citation Nr: 1719356	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  16-40 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease (a back disability) as secondary to service-connected degenerative joint disease of the right knee.

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for surgical scar of the right knee as secondary to the service-connected disability of residuals of a right knee meniscal injury.

3.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for degenerative joint disease of the right knee.

4.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for residuals of a right knee meniscal injury.

5.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for instability of the right knee.

6.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for degenerative joint disease of the left knee.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1946 to February 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

In a written and signed statement received in April 2017, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue the appeals of service connection for a back disability, a higher initial rating for right knee surgical scar, increased ratings for degenerative joint disease of the right knee, residuals of a right knee meniscal injury, instability of the right knee, and degenerative joint disease of the left knee, and a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of service connection for a back disability, a higher initial rating for right knee surgical scar, increased ratings for degenerative joint disease of the right knee, residuals of a right knee meniscal injury, instability of the right knee, and degenerative joint disease of the left knee, and a TDIU, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement, received in April 2017, the Veteran withdrew the perfected appeals of service connection for a back disability, a higher initial rating for right knee surgical scar, increased ratings for degenerative joint disease of the right knee, residuals of a right knee meniscal injury, instability of the right knee, and degenerative joint disease of the left knee, and a TDIU.  As the Veteran has withdrawn the appeal on these issues, there remain no allegations of errors of fact or 

law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed without prejudice.  38 U.S.C.A. § 7104 (West 2014).


ORDER

The appeal of service connection for lumbar spine degenerative disc disease as secondary to service-connected degenerative joint disease of the right knee, having been withdrawn, is dismissed.

The appeal of a higher (compensable) initial disability rating for surgical scar of the right knee as secondary to the service-connected disability of residuals of a right knee meniscal injury, having been withdrawn, is dismissed.

The appeal of an increased disability rating in excess of 20 percent for degenerative joint disease of the right knee, having been withdrawn, is dismissed.

The appeal of an increased disability rating in excess of 20 percent for residuals of a right knee meniscal injury, having been withdrawn, is dismissed.

The appeal of an increased disability rating in excess of 20 percent for instability of the right knee, having been withdrawn, is dismissed.

The appeal of an increased disability rating in excess of 10 percent for degenerative joint disease of the left knee, having been withdrawn, is dismissed.

The appeal of a TDIU, having been withdrawn, is dismissed.


____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


